DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
This application is in condition for allowance except for the presence of claims 10-20 directed to a method non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.

Allowable Subject Matter
Claims 1-3 and 5-9 allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art references teach or suggest, either alone or in combination, at least “wherein one of the plurality of light-emitting members comprises a first electrode with a length in a first direction, and the first electrode is connected to one of the plurality of bonding pads; … and the second pitch and the third pitch are less than a sum of the first pitch and two-thirds of the length” as recited in claim 1.
Kim et al. (EP 3236460 A1, hereinafter Kim), the closest reference, discloses an electronic device, (FIGS. 5 and 12A-12B) comprising: a substrate; (substrate 410) a plurality of light-emitting members, (pixels 400)…; wherein the plurality of light-emitting members in a first direction comprise a first pair of adjacent light-emitting members having a first pitch, (pitch of display area DA1/WA1) a second pair of adjacent light-emitting members having a second pitch, (pitch of display area DA2/WA2) and a third pair of adjacent light-emitting members having a third pitch, (pitch of display area DA3/WA3) and the first pair of adjacent light-emitting members, the second pair of adjacent light-emitting members, and the third pair of adjacent light-emitting members are arranged along the first direction in sequence; (See FIG. 5, where the pitches are in a direction horizontal to the plane) wherein the third 
However, Kim does not explicitly teach wherein the second pitch and the third pitch are less than a sum of the first pitch and two-thirds of the length as recited in claim 1.  No reference has been found that remedies this deficiency.
Therefore, claim 1 is allowed, and claims 2-3 and 5-9 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812